 Case 2:20-mj-00101-JHR Document 15 Filed 08/10/20 Page 1 of 2                        PageID #: 31



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


UNITED STATES OF AMERICA                          )
                                                  )
               v.                                 )       Docket No. 2:20-mj-00101-JHR
                                                  )
ALEXANDER BURNHAM                                 )


      GOVERNMENT’S MOTION IN SUPPORT OF PLEA HEARING BY VIDEO
         TELECONFERENCE PURSUANT TO GENERAL ORDER 2020-11

       The United States of America, by and through its attorneys, Halsey B. Frank, United

States Attorney for the District of Maine, and Meghan E. Connelly, Assistant United States

Attorney, do not object to Defendant Alexander Burnham’s motion to conduct a change of plea

via video teleconference. In light of the circumstances surrounding the Defendant’s detention in

State custody, the Government believes a plea by video teleconference is appropriate and would

alleviate any harms to the interest of justice.

       For the aforementioned reasons, the Government does not object to the Defendant’s

Motion.



               Date: August 10, 2020
                                                          Halsey B. Frank
                                                          United States Attorney

                                                          /s/Meghan E. Connelly
                                                          Assistant United States Attorney
                                                          United States Attorney’s Office
                                                          100 Middle Street
                                                          Portland, ME 04101
                                                          (207) 780-3257
                                                          meghan.connelly@usdoj.gov




                                                      1
 Case 2:20-mj-00101-JHR Document 15 Filed 08/10/20 Page 2 of 2                    PageID #: 32



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


                                CERTIFICATE OF SERVICE

         I hereby certify that on August 10, 2020, I electronically filed the Government’s Motion
in Support of a Change of Plea by Video Teleconference with the Clerk of Court using the
CM/ECF system, which will send notification of such filing to the attorney of record, Timothy
Zerillo.




                                                     Halsey B. Frank
                                                     United States Attorney


                                                     /s/ Meghan E. Connelly
                                                     Meghan E. Connelly
                                                     Assistant United States Attorney
                                                     U.S. Attorney’s Office
                                                     100 Middle Street Plaza, East Tower
                                                     Portland, ME 04101
                                                     meghan.connelly@usdoj.gov




                                                2
